Citation Nr: 1717250	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a respiratory condition, also claimed as shortness of breath.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a dental condition, to include consideration of a claim for entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from January 1995 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this matter in January 2013 to associate outstanding relevant treatment records with the Veteran's claims file and afford the Veteran VA examinations to determine the nature and etiology of the Veteran's right shoulder, bilateral shin, respiratory, headache, and dental conditions.  In a November 2016 rating decision, the Veteran's claim for service connection for a bilateral shin condition was granted.  As this represents a full grant of benefits sought on appeal, that issue is no longer before the Board.  

The issue of entitlement to service connection for leg pain relating to a nerve root and L5 pars defect has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of entitlement to service connection for a right shoulder condition, headaches, and a respiratory condition, also claimed as shortness of breath, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In a written statement from December 2013, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of service connection for a dental condition.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for service connection of a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Here, the Veteran submitted a handwritten statement in December 2013 requesting that VA dismiss his dental claim.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for service connection of a dental condition.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal for service connection for a dental condition is dismissed.


REMAND

As explained above, the Board previously remanded this matter in January 2013 to associate outstanding relevant treatment records to the Veteran's claims file.  The Board is satisfied that its directive to obtain those records has been substantially followed.  However, the Board also remanded this matter in order to afford the Veteran VA examinations to evaluate the nature and etiology of the Veteran's claims for service connection for headaches, a right shoulder condition, and a respiratory condition, initially claimed as shortness of breath.

Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Here, the Veteran did attend VA examinations relating to his service connection claims for a right shoulder condition, a respiratory condition, and headaches in November 2015.  Pursuant to D'Aries and Bowling, the Board will address the adequacy of these examinations in turn.

I.  Right Shoulder Condition

Pursuant to the Board's January 2013 remand, the Veteran attended a VA examination to evaluate his right shoulder condition in November 2015.  The clinician who examined the Veteran indicated that she had reviewed the Veteran's claims file and reported that he had a current diagnosis of a right shoulder strain.  She ultimately opined that the Veteran's right shoulder condition was less likely than not related to his military service.  Of particular relevance here, the VA examiner indicated that the Veteran's service treatment records did not include evidence of a chronic right shoulder condition and that the Veteran's post-service treatment records also failed to include evidence of such a condition until she evaluated the Veteran in November 2015.  

Notwithstanding this clinician's report, a review of the Veteran's treatment records suggests that he has received post-separation care for shoulder-related symptoms prior to his November 2015 VA examination.  Specifically, VA treatment records from July 2009 include reports of right shoulder pain, and an MRI study of his right shoulder conducted at that time found signs of degenerative joint disease at the acromioclavicular joint and a mild degree of tendonosis of the supraspinatus tendon.  As this evidence appears to at least partially contradict the factual premise that underlies the VA examination of the Veteran's right shoulder condition, the Board finds that it is inadequate and must be returned.  See Bowling, supra.

II.  Respiratory Condition

The Veteran also attended a November 2015 VA examination in order to determine the nature and etiology of his respiratory condition.  At that time, the Veteran reportedly stated that he did not put a claim in for a respiratory condition and denied a history of a respiratory condition.  The VA clinician, who indicated that she had reviewed the Veteran's claims file, also stated that the Veteran did not then and had not ever been diagnosed with a respiratory condition.  

However, as was the case with the Veteran's shoulder evaluation, other evidence in the Veteran's claims file appears to contradict the statements and factual assumptions of the November 2015 VA respiratory evaluation.  For instance, the Veteran's service treatment records include in-service complaints from February 1995 of shortness of breath.  At that time, the Veteran's symptoms were reportedly thought to be related to a possible early upper respiratory infection, poor physical conditioning, or reactive airway disease.  After he separated from service, VA treatment records also include evidence that the Veteran received emergency care in March 2015 for bronchitis.  This evidence appears to conflict with the November 2015 VA examiner's suggestion that the Veteran did not then and had not ever been diagnosed with a respiratory condition.  As such, the Board finds that it appears to rely on a misunderstanding of the facts of the case and must be returned pursuant to D'Aries and Bowling.

III.  Headaches

Finally, the Veteran also attended a VA examination in November 2015 to evaluate his claim for service connection for headaches.  At that time, the Veteran was found to have chronic cluster headaches, but the VA examiner opined that it was less likely than not that the Veteran's current headache condition was related to service.  In support of this opinion, the VA examiner noted that, although there was an in-service complaint of headaches, there was no chronic headache condition noted in the Veteran's records until 2007 and that "no permanent residual or chronic disability related to [the Veteran's] headache condition is shown in records" until seven years after he separated from service.  

As explained above, to be adequate, an examination report must be based upon consideration of a claimant's prior medical history and describe the disability in question in sufficient disability to fully inform the Board in its evaluation of a claim.  Here, the statement by the VA examiner quoted above is unclear.  Specifically, she seems to have suggested the possibility that permanent residuals relating to a headache condition may have appeared in the record in 2007.  However, the Veteran has specifically contended that his headache relates to repeated blows to the head he sustained in service when he was ordered to engage in kickboxing.  The VA examiner did not address the Veteran's contentions that these activities caused his current chronic headaches or clarify whether the 2007 "permanent residual" might relate to any in-service trauma.  The lack of any clarifying explanation for the reports of a possible "permanent residual" relating to a chronic headache disability or of any mention of the Veteran's reports of repeated in-service head trauma leave the Board unable to fully evaluate the Veteran's claim for service connection for a chronic headache disability.  As such, the Board finds that this VA examination report is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a medical examination with an appropriate medical professional other than the November 2015 VA examiner to evaluate the nature and etiology of the Veteran's right shoulder disability, claimed respiratory disability, and headaches.  The entire claims file should be made available to the examiner and the examiner should indicate that he or she has reviewed the claims file in the examination report.  The examiner is asked to opine on the following items and provide a complete rationale for each opinion:

a.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current right shoulder disability is etiologically related to his active duty service?  The examiner is asked to specifically consider both the in-service reports from September 1995 of a possible partial rotator cuff tear in the right shoulder and the July 2009 MRI study of the Veteran's right shoulder.

b.  Has the Veteran had a respiratory condition since he filed his claim for service connection for shortness of breath on October 19, 2007?  The examiner is specifically asked to consider the reports of treatment in March 2015 for bronchitis.  If the Veteran has had such a respiratory condition, is it as least as likely as not (a 50 percent probability or greater) that the respiratory condition is etiologically related to service?  The examiner is asked to specifically consider the February 1995 report of a possible reactive airway disease.

c.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current headaches are etiologically related to his active duty service?  The examiner is asked to specifically comment on the Veteran's contention that his in-service kickboxing caused his current chronic headaches.

2.  Thereafter, readjudicate the Veteran's claim for service connection of a right shoulder disability, a respiratory disability, and headaches.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


